Title: Thomas Jefferson to Edmund Meeks, 19 July 1819
From: Jefferson, Thomas
To: Meeks, Edmund


          
            Sir
            Poplar Forest July 19. 19
          
          When I left home, I was not certain whether the sawing was done here, which I wished you to work up. I find however that it is done. I wish you therefore to come with the three carpenters under you, as soon as they have done what I directed. that is to say, they were to assist in cleaning out the canel on the other side of the river, and to put in the sleepers of the North pavilion & secure all the plank & sheff belonging to it: Jefferson had also something to be done which I wish you to do. It is so inconvenient for the house to spare the little mule & cart, and so few tools  will be wanting here that they may bring them on their shoulders. they will need 2. hand saws, 2. jack planes, 2 pr chissels broad & narrow, some augers for common framing, a foot adze, and one of the narrow  adzes which were made here to dig gutturs in the joists. these things divided among three will weigh little. let them bring their own provision for the road. I bear your travelling expences. at Brown’s in Warren, at the ferry there, at Noah Flood’s, Henry Flood’s, and Hunter’s, they will charge your expences to me, or you may get money of mr Bacon on my account as you chuse. I tender you my good wishes & respects.
          
            Th: Jefferson
          
        